Title: To John Adams from François Adriaan Van der Kemp, 4 November 1818
From: Van der Kemp, François Adriaan
To: Adams, John


				
					My Dear and Respected friend!November 4, 1818
				
				I must then Submit to the painful task of condoling you with the irreparable loss—and yet—my Dear friend! I can find no words—to express my hearts anguish—alas! what must be your feelings—when that partner of your heart and Soul is torn from your Side! oh! was I with you—then I might have Shared in the Comfort from her lips before her departure—then her last blessing might have cheered my depressed mind and elevated it to Her and our bountiful Father! then you—exalted in firmness—So often in your live—above others—above the commons events of life—how dreadful at their first aspect—might have inspired with hope, and even by your moderated grief relieved your friend—what would our lot be, my Dear friend! did we live, did we mourn without hope—God be praised—your Separation—ours—if I am deemed deserving the Society of that Superior Spiritt, Shall not be for ever—can not be long—and her virtues—her accomplishments—her Children—pressing her Steps—and the bewailings of her friends and the tribute paid to her memory must  a balm in the wounded heart—you doubt not— / or I am your obliged—your / distressed friend
				
					Fr Adr. van der Kemp
				
				
			